Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyagi et al. (US Patent Application 2010/0074107).

Regarding Claims 1 and 14 Tyagi et al. discloses a communications apparatus/method, comprising (see fig. 7, see [0032] Resource reSerVation Protocol): 
a transceiver unit, configured to receive a first message, wherein the first message carries a bandwidth value r1 of a resource requested to be reserved and a quantity Q1 of cycles occupied by the resource,  the node maintains resource reservation states in K cycles, K is a positive integer, and Q1 is less than or equal to K (see fig. 10, see [0069] a received reservation request (Resv) message, see [0061-62] a receiver (e.g., end node 110d), the sender may send a Path message 300 downstream to the receiver (e.g., via intermediate nodes 115), indicating resources, e.g., bandwidth( r1), needed to accommodate the data flow (Q1) , along with other attributes of the data flow, such as a priority of the request . The node determines if there are available resources (K) that meet the criteria of the requested flow(Q1) (and Q1 is less than or equal to K )  . Available resources ( K ) of the node include idle resources (unreserved/held) in combination with any lower priority reserved resources that may be preempted, less previously held resources at the node of equal or higher priority. In the event that insufficient resources exist at the node, the requested flow fails and the node may transmit an indication of the failure, such as an error message 600 (PathErr), to the nodes along the requested flow,  see also fig. 8A-B, resource table, 810 , 815 , ); and
 a processing unit, configured to update resource reservation states in Q1 of the K cycles based on the bandwidth value r1 and the quantity Q1(see [0066] This cycle repeats until at step 945 the node determines that it has not over-utilized its resources. At this point, the sequence continues to step 955, where the node updates the Adspec object 350 of the Path message with the appropriate values. Namely, the Adspec object 350 is updated with values for the available resources that take into account the previously held resources of equal or higher priority than the current request. See also [0044] As noted above, the Adspec object 350 contains, inter alia, information about the properties of the data flow, such as available services, delay, and bandwidth estimates. Adspec objects may be generated by senders or by intermediate nodes, and are modified as they travel from one node to another, advertising the possible service parameters composed of the properties of all previous-hop nodes upstream.).
Regarding Claims 2 and 15 Tyagi et al. discloses everything as applied above (see claims 1 and 14). 
wherein a resource reservation state in each of the K cycles is determined based on a total bandwidth of resources that have been reserved by the node in each cycle( see fig. 8A-B, see [0068] a node, e.g., intermediate node 115, receives a Resv message 400 requesting that resources be assigned for a reserved flow, the node establishes whether the resources contained in the Resv message 400 correspond to any previously held resources, such as by referring to the held resources table 800. ) .
Regarding Claims 3 and 16 Tyagi et al. discloses everything as applied above (see claims 2 and 15). 
wherein the resource reservation state in each of the K cycles is the total bandwidth of the resources that have been reserved by the node in each cycle; and the updating, by the node, resource reservation states in Q1 of the K cycles based on the bandwidth value r1 and the quantity Q1 comprises: adding, by the node, the bandwidth value r1 to a bandwidth value corresponding to a resource reservation state in each of the Q1 cycles( see fig. 8A-B, see [0068] Where there are available resources, the node assigns the resources to the requested flow, and again adjusts any currently held resources, as described above. Notably, no preemptions are performed until the node receives a ResvConf message 500, confirming the reservation of the requested flow. ).
Regarding Claims 4 and 17 Tyagi et al. discloses everything as applied above (see claims 2 and 15). 

wherein the resource reservation state in each of the K cycles is a total bandwidth of remaining available resources of the node in each cycle; and the updating, by the node, resource reservation states in Q1 of the K cycles based on the bandwidth value r1 and the quantity Q1 comprises: subtracting, by the node, the bandwidth value r1 from a bandwidth value corresponding to a resource reservation state in each of the Q1 cycles( see 8A-B, see [0068] the node again determines if there are available resources that meet the criteria of the requested flow. This determination accommodates rogue receivers sending Resv messages 400 after receiving an indication of failure, or in the case where resources held for the requests were removed by subsequent requests of a higher priority, both mentioned above. In the event that insufficient resources exist, the requested flow fails and the node may transmit an indication of the failure, such as an error message 600 (ResvErr), to the nodes along the requested flow. Where there are available resources, the node assigns the resources to the requested flow, and again adjusts any currently held resources, as described above. Notably, no preemptions are performed until the node receives a ResvConf message 500, confirming the reservation of the requested flow.).
Regarding Claims 5 and 18 Tyagi et al. discloses everything as applied above (see claims 1 and 14). 
wherein the updating, by the node, resource reservation states in Q1 of the K cycles based on the bandwidth value r1 and the quantity Q1 comprises: updating, by the node based on the bandwidth value r1 and the quantity Q1, resource reservation states in Q1 cycles starting from a first start cycle in the K cycles, wherein the first start cycle is a cycle within which a start moment at which the node makes a resource reservation based on the first message falls( see fig. 9, see [0064] he sequence 900 starts at step 905 and continues to step 910, where the node receives the Path message 300 from either a sender (e.g., end node 110a) or an intermediate node (e.g., 115). Upon receiving the Path message 300, the node checks the Adspec object 350 of the message in step 915 and determines whether a previous hop indicates a failure of the flow, such as a lack of resources at a previous hop or other causes of failure known in the art. If there is a failure indicated at step 915, the node notifies other nodes of the failure in step 920) .
Regarding Claims 6 and 19 Tyagi et al. discloses everything as applied above (see claims 5 and 18). 
wherein the first start cycle is a current cycle when the node receives the first message( see fig. 9, see [0064] The sequence 900 starts at step 905 )  .
Regarding Claims 7 and 20 Tyagi et al. discloses everything as applied above (see claims 5 and 18). 
wherein the first message further carries information about the first start cycle (see fig. 9, see [0064] where the node receives the Path message 300 from either a sender (e.g., end node 110a) or an intermediate node (e.g., 115).
Regarding Claim 8 Tyagi et al. discloses everything as applied above (see claim 5). 
wherein the first message carries cookie information, and the cookie information comprises: the bandwidth value r1, the quantity Q1, the first start cycle, and a sending interface of the node( see fig. 8B, cookie information  see [0065] Path message request (e.g., in Reserved Resources table 850)).
Regarding Claim 9 Tyagi et al. discloses everything as applied above (see claim 7). 
wherein the method further comprises: receiving, by the node, a second message, wherein the second message and the first message are associated with a same data flow, the second message carries information about a bandwidth value r2 of a resource requested to be reserved again and information about a quantity Q2 of cycles occupied by the resource, and Q2 is less than or equal to K; and updating, by the node based on the bandwidth value r2 and the quantity Q2, resource reservation states in Q2 cycles starting from a second start cycle in the K cycles, wherein the second start cycle is the (Q1).sup.th cycle after the first start cycle( see [0067] When the receiver, e.g., node 110d, receives the Path message 300, it may also perform the above sequence 900 to hold resources for the requested flow (notably, because the receiver may be an intermediate node for other flows). Prior to performing the steps of the sequence, however, the receiver looks to the Adspec object 350 of the Path message 300 for an indication as to whether a Resv message 400 in response will fail. Particularly, the receiver establishes if any node along the flow has indicated that it will fail to reserve the requested resources. In addition to where a node does not have enough resources, this indication now includes where a node is expecting (i.e., is previously holding resources for) an equal or higher priority reservation that may arrive before or shortly after reserving resources for the current request.).

Regarding Claim 10 Tyagi et al. discloses everything as applied above (see claim 1). 
wherein the updating, by the node, resource reservation states in Q1 of the K cycles based on the bandwidth value r1 and the quantity Q1 comprises: determining, by the node based on the bandwidth value r1, the quantity Q1, and a resource reservation state of the node in the current cycle, whether the node supports a resource reservation; and when it is determined that the node supports a resource reservation, updating the resource reservation states in the Q1 of the K cycles(see [0067] When the receiver, e.g., node 110d, receives the Path message 300, it may also perform the above sequence 900 to hold resources for the requested flow (notably, because the receiver may be an intermediate node for other flows). Prior to performing the steps of the sequence, however, the receiver looks to the Adspec object 350 of the Path message 300 for an indication as to whether a Resv message 400 in response will fail. Particularly, the receiver establishes if any node along the flow has indicated that it will fail to reserve the requested resources. In addition to where a node does not have enough resources, this indication now includes where a node is expecting (i.e., is previously holding resources for) an equal or higher priority reservation that may arrive before or shortly after reserving resources for the current request.).
Regarding Claim 11 Tyagi et al. discloses everything as applied above (see claim 10). 
wherein the determining, by the node based on the bandwidth value r1, the quantity Q1, and a resource reservation state of the node in the current cycle, whether the node supports a resource reservation comprises: when a bandwidth value of a remaining available resource of the node in the current cycle is greater than or equal to the bandwidth value r1, determining that the node supports a resource reservation; or when a bandwidth value of a remaining available resource of the node in the current cycle is less than the bandwidth value r1, determining that the node does not support a resource reservation(see[0068] In accordance with another aspect of the present invention, when a node, e.g., intermediate node 115, receives a Resv message 400 requesting that resources be assigned for a reserved flow, the node establishes whether the resources contained in the Resv message 400 correspond to any previously held resources, such as by referring to the held resources table 800. If resources are currently being held by the node for this particular request, the node assigns (reserves) the resources to the requested flow. If not, however, the node again determines if there are available resources that meet the criteria of the requested flow. This determination accommodates rogue receivers sending Resv messages 400 after receiving an indication of failure, or in the case where resources held for the requests were removed by subsequent requests of a higher priority, both mentioned above. In the event that insufficient resources exist, the requested flow fails and the node may transmit an indication of the failure, such as an error message 600 (ResvErr), to the nodes along the requested flow. Where there are available resources, the node assigns the resources to the requested flow, and again adjusts any currently held resources, as described above. Notably, no preemptions are performed until the node receives a ResvConf message 500, confirming the reservation of the requested flow.) .
Regarding Claim 12 Tyagi et al. discloses everything as applied above (see claim 1). 
wherein the first message is a reservation Resv message, and the Resv message comes from an egress edge node of a transmission path of a data flow for which a resource reservation is requested( see [0068] receives a Resv message 400 requesting that resources be assigned for a reserved flow, the node establishes whether the resources contained in the Resv message 400 correspond to any previously held resources, such as by referring to the held resources table 800) .
Regarding Claim 13 Tyagi et al. discloses everything as applied above (see claim 12). 
wherein before the node receives the Resv message, the method further comprises: receiving, by the node, a path path message from an ingress edge node of the transmission path; and updating, by the node, the path message, wherein the updated path message further carries the cookie information of the node, and the cookie information of the node comprises: the bandwidth value r1, the quantity Q1, the first start cycle, and the sending interface of the node, wherein the first start cycle is the cycle within which the start moment at which the node makes a resource reservation falls( see fig. 8A-B, and 9,  see [0063] Where there are available resources the node holds the resources for the requested flow, such as in the held resources table 800. The node then adjusts any currently held resources by removing the lowest priority held resource from being held until the idle resources, in addition to reserved resources with a priority lower than the lowest priority held resource, are greater than or equal to the total held resources).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        June 18, 2022

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478